COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-451-CV

IN RE PREMIER TRAILER LEASING, INC.                                   RELATOR

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                   BILL MEIER
                                                   JUSTICE

PANEL: MEIER, WALKER, and MCCOY, JJ.

MCCOY, J. would grant.

DELIVERED: February 10, 2010



  1
      … See Tex. R. App. P. 47.4.